Citation Nr: 1143675	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1971 with service in Vietnam from September 1965 to July 1966.  He was awarded a Bronze Star Medal with a Valor Device and received a Purple Heart.  He died in March 2006.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007, determination by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky, which, in pertinent part denied service connection for cause of the Veteran's death.

The Appellant provided testimony before the undersigned Veteran's Law Judge at the RO in September 2010.  A transcript is of record. 

In January 2011, the Board remanded the claim for further development and the matter is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran died in March 2006, the immediate cause of death was metastic pancreatic cancer due to aspiration pneumonia; no other significant conditions contributed to death. 

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and right hand shrapnel wound scar with retained metallic fragment, rated as 30 and 0 percent disabling, respectively, effective February 2005; he also had diabetes mellitus and ischemic heart disease. 

3.  The Veteran served in Vietnam during the Vietnam War era.

3.  The Veteran's fatal pancreatic cancer was not the result of an in-service disease or injury, or herbicide exposure.

5.  The service-connected bilateral hearing loss and right hand shrapnel wound scar with retained metallic fragment were not principal or contributory causes of the Veteran's death.

6.  Diabetes mellitus and ischemic heart disease (IHD) did not cause or contribute substantially or materially to the Veteran's cause of death. 


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a post adjudication letter dated in December 2007, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).   Regardless, the letter advised her to submit evidence in her possession that pertains to her claim.  

The Board notes that the appellant was not provided with a VCAA letter that informed her of how to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board specifically finds, however, that the appellant is not prejudiced in this case as her claim for entitlement to service connection for the cause of the Veteran's death is being denied.  She was given specific notice with respect to the elements of a claim for service connection for the cause of death and cannot be prejudiced by not receiving notice of downstream issues that are not reached by a denial of the underlying benefits.  Thus, the Board finds that VA met its duty to notify the appellant of her rights and responsibilities under the VCAA. 

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The December 2007 did not explicitly tell the appellant that the Veteran established service connection for bilateral hearing loss and right hand shrapnel wound scar with retained metallic fragment during his lifetime, however, the May, June, and August 2008 rating decision, June 2009 statement of the case, and September 2011 supplemental statement of the case (SSOC) did.  The Board acknowledges that these post-decisional documents could not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant should, however, have been put on notice as to what was required.  Furthermore, she has not alleged that the Veteran's death was due to his service-connected disabilities, but rather has specifically claimed that his death was due to diabetes mellitus and IHD.  In addition, she had a meaningful opportunity to participate in the adjudication of her claim and submit additional evidence and argument after receiving the notice.

There was a timing deficiency in that the December 2007 letter was sent after the initial adjudication of the appellant's claim.  This timing deficiency was cured by readjudication of the claim in May, June, and August 2008 rating decisions and as well as in subsequent statement and supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including private medical records.  Moreover, in January 2011, the Board remanded the claim to obtain additional private treatment records.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  Medical opinions were obtained in March 2008, June 2009, and July 2010. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2011, the Board found that the VA doctor did not comment on relevant March 2006 treatment records and remanded the claim for another opinion.  The July 2011 VA opinion is adequate, as it was predicated on a full reading of the claims file, including the relevant March 2006 treatment records and the examiner provided a rationale for her opinions.  Accordingly, VA's duty to assist with respect to obtaining a VA opinion has been met.  38 C.F.R. § 3.159(c)(4).  The record reflects compliance with the January 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  

Effective August 23, 2011, VA amended its regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

Because the hearing in this case took place prior to August 23, 2011, it is not clear that the amended regulation is applicable.  At the September 2010 Travel Board hearing the undersigned identified the issue, inquired as relevant treatment to determine whether all records had been obtained, and inquired as to whether an opinion supporting the claim was in the record.  The Board therefore concludes that it has fulfilled its duty under Bryant.  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Legal Criteria & Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases subject to presumptive service connection in herbicide exposed Veterans.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran died in March 2006, the immediate cause of death was metastic pancreatic cancer due to aspiration pneumonia; no other significant conditions that contributed to death but not resulting in the underlying cause of death were listed on the death certificate. 

An amended death certificate dated in July 2006 noted that the Veteran had diabetes, but found that diabetes was not an immediate, underlying, or contributing cause of or condition leading to the Veteran's death. 

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and right hand shrapnel wound scar with retained metallic fragment, rated as 30 and 0 percent disabling, respectively, effective February 2005.  The appellant does not contend, nor is there any evidence to suggest, that the service-connected disabilities caused or contributed to the Veteran's death.

In addition, the appellant does not contend, and the record does not show, that the causes of the Veteran's death were directly incurred in service.  See 38 U.S.C.A. § 1110) (West 2002); 38 C.F.R. § 3.303.  Service treatment records, including a March 1971 retirement report of medical examination and report of medical history were negative for any complaints, treatment, or diagnoses relating to pancreatic cancer, diabetes mellitus, and IHD.   His retirement examination showed that all the Veteran's systems were normal and his laboratory tests, including his blood sugar levels, were negative for abnormalities.  No abnormalities were revealed on chest x-rays and an EKG.

The first post service diagnosis of pancreatic cancer was in 2005 private treatment records.  

In a July 2007 statement in support of claim, the appellant claimed service connection for cause of Veteran's death due to Agent Orange exposure in Vietnam. Service personnel records confirm the Veteran's service in Vietnam during the requisite period, and he is presumed to have been exposed to herbicides during such service. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, pancreatic cancer and aspiration pneumonia are not among the diseases for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586 -57,589 (1996). 


VA has published notice, under the authority of the Agent Orange Act of 1991, 38 U.S.C. 1116, of its determination that a presumption of service connection was not warranted for pancreatic cancer based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era.  VA relied on the July 24, 2009, National Academy of Sciences (NAS) report entitled "Veterans and Agent Orange: Update 2008" (Update 2008).  75 Fed. Reg. 81,332, 81,333-4 (Dec. 27, 2010).

VA noted that NAS had discussed two new studies regarding pancreatic cancer. One of the studies found no increased mortality from pancreatic cancer in the herbicide exposed population.  The other study found a statistically significant increase in pancreatic cancer among deployed U.S. female Vietnam veterans in comparison to their non-deployed counterparts.  NAS noted that a previously reviewed study also found evidence of an increased risk of pancreatic cancer in deployed Australian Vietnam veterans.  NAS observed that no increase in risk had been detected to date in U.S. male Vietnam veterans or in agricultural cohorts or follow-up studies.  It further noted that the Vietnam veteran studies were limited due to lack of control for smoking and lack of supportive evidence from occupational or environmental studies.  NAS found that the overall evidence remained insufficient or inadequate to determine whether an association existed.  Id. at 81,333-4.

Although pancreatic cancer and aspiration pneumonia are not subject to presumptive service connection on the basis of herbicide exposure, the appellant could still establish service-connection for the cause of death with competent evidence that pancreatic cancer or aspiration pneumonia were incurred in service, were present during other presumptive periods, or by submitting medical or scientific evidence that they were in fact due to herbicide exposure or other disease or injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here no such competent evidence has been submitted.  Rather, the appellant has contended that the Veteran had diabetes mellitus and IHD as a result of Agent Orange exposure and such disabilities contributed to his death.  See July 2007 statement in support of claim, November 2007 correspondence from the appellant's representative, and December 2010 hearing transcript. 

Evidence indicating that the Veteran had CAD/IHD as well as diabetes mellitus, included August 1994 treatment records from Hardin Memorial Hospital showing that the Veteran underwent left heart catheterization with selective angiography of the left and right coronary artery and was diagnosed with atherosclerotic cardiovascular disease and coronary artery disease.  He also had an abnormal exercise stress echocardiogram, which demonstrated a high probability of obstructive CAD.  The test was positive for exercise induced ischemia.  His discharge diagnosis was acute non-tranmural myocardial infarction, probably inferior lateral.  

Treatment records from Jewish Hospital show that the Veteran was seen in July 2005 for a pancreatic duodenal mass, that there was a history of a myocardial infarction in 1995 status post cardiac catheterization at Hardin Memorial Hospital with two blockages.  The July 2005 record reported that the Veteran needed a CT angiogram for further evaluation of probable duodenal adenocarcinoma or sarcoma and that cardiac clearance was required.  A subsequent cardiolite study in July 2005 revealed an intermediate likelihood of small to medium-sized anteroapical ischemia; normal LV dimensions, and normal LV wall motion with an estimated LV ejection fraction of 60%.  January 2006 treatment records showed treatment for hypotension.  A questionable history of coronary artery disease was noted.  A history of metastic pancreatic carcinoma and history of Whipple procedure as well hypertension, chronic obstructive pulmonary disease, gastroesophageal reflux disease, and acute chronic renal insufficiency were also noted.  

Treatment records from Norton Hospital dated in September 2005 noted that the Veteran had a history of double bypass surgery and needed vascular access for chemotherapy.  

An October 2005 treatment record from Kentuckania Cancer Institute, PLLC, reports a history of hypertension, atherosclerotic coronary artery disease, distant history of peptic ulcer disease, and a long history of morbid obesity.  

March 2006 treatment records from Hardin Memorial Hospital include a history of pancreatic cancer, chronic obstructive pulmonary disease, peptic ulcer disease, hypertension, and questionable congestive heart failure.  

In undated correspondence, Dr. B.S. Smith reported that the Veteran was given a diagnosis of type II diabetes in October 2003.  He had an elevated Glycosylated hemoglobin and no treatment of 6.3 and a fasting blood sugar of 142.  He was able to keep his diet controlled.  

Evidence against finding that the Veteran had diabetes mellitus and CAD/IHD included a February 2010 VA opinion, in which the examiner noted that the Veteran never had tests repeated to confirm the diagnosis of diabetes or had another fasting blood sugar above the 126 cutoff level.  Therefore, the diagnosis of diabetes vs. impaired glucose tolerance was still left unanswered.  

On July 2010 VA opinion report, it was noted that the claims file was reviewed.  It was also noted that the opinion provider had contacted Hardin Memorial Hospital Medical Records Department for records relating to any cardiac condition from 1998 t 2006, but that no records of cardiac consultations or diagnostics found.  The examiner opined that the Veteran did not have confirmed CAD or IHD.  The diagnostics of record (cardiolite and EKG) both showed well preserved heart function and only an intermediate probability of CAD, not actual positive ischemic changes in 2005.  

On July 2011 VA opinion report, the examiner noted a review of the Veteran's claims file with special attention to March 2006 medical records.  The examiner found that even with consideration of there being a possible history of a cardiac catheterization with "two blockages" conveyed, without diagnostic support, by the Veteran and or his spouse, to the previous examiners, medical record documentation from December 2000 to the time of his death in March 2006 revealed no clinical evidence of IHD or congestive heart failure (CHF).  There were no cardiac medications routinely prescribed for CAD, CHF, or IHD.  Likewise, there were no noted complaints of chest pain or diagnostic for surveillance of heart disease.  

All routing EKG's, chest x-rays, and physical examination findings of record, to include those at the time of admission surrounding his death, were essentially found to be within normal range; which the reviewer took to mean that there was no pulmonary edema, no cardiomegaly, no ischemic changes on EKG, and no medications for chronic heart disease noted.  The examiner was also unsure of the validity of the stated "congestive heart failure" noted on a March 2006 record as the diagnosis was even questioned at the time it was noted.  

The evidence of the Veteran having diabetes mellitus and CAD/IHD is in relative equipoise.  Resolving reasonable doubt in the appellant's favor, the Veteran is found to have had diabetes mellitus and CAD/IHD.  38 U.S.C.A. § 5107(b).

The Board must next determine whether the evidence establishes that the Veteran's diabetes mellitus or CAD/IHD caused or contributed to his death causing pancreatic cancer.  

Evidence suggesting a possible relationship between the Veteran's diabetes mellitus and his death causing pancreatic cancer included correspondence from Dr. Smith, in which he indicated that the Veteran's diabetes "may have" contributed to his death in as much as diabetes is a contributor to vascular disease and renal disease.  Dr. Smith added; however, that the Veteran's primary cause of death was pancreatic cancer.  A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a claim.  Bostain v. West, 11 Vet. App. 11   Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Therefore, Dr. Smith's opinion is too speculative to establish service connection for the cause of the Veteran's death. 

Evidence that suggested a relationship between the Veteran's diabetes mellitus  and CAD/IHD and the Veteran's death causing pancreatic cancer did not exist included, a March 2008 VA examination report, in which although the examiner found that it would require "resort to mere speculation" to opine on the etiology of the pancreatic cancer, the examiner commented that the Veteran had several risk factors for the development of the condition, diabetes had been thought, based on some studies, to be caused by pancreatic cancer, not to cause the cancer.  

The examiner reported that the Veteran's claims file was reviewed, including his death certificate, service treatment records, and post service treatment records.  The examiner also incorporated a review of literature on the risk factors for pancreatic cancer (up to date-2008).  

On June 2009 VA examination report, the examiner also stated that it would require mere speculation in order to provide an opinion if the diabetes type II contributed or otherwise hastened the Veteran's death.  The examiner reviewed the claims file and summarized pertinent evidence.  The examiner then reported that that he was unable to locate documentation in the medical records of medical complications secondary to the well-controlled diabetes.  The examiner noted that the question in the death certificate regarding whether diabetes was a contributing factor to death was checked as "no".  

The examiner stated that as noted in the prior medical opinion regarding a possible association between diabetes and pancreatic cancer, there were multiple known risk factors for the development of pancreatic cancer, including tobacco smoking.  It had not been shown that diabetes caused pancreatic cancer, only that there was an association between the two.  Many of the research studies suggested that diabetes was caused by pancreatic cancer.  A review of the progress notes did not suggest that the Veteran died of vascular disease, but rather the metastic pancreatic cancer along with infection due to immunosuppression as a result of cancer plus treatment.  Ultimately, there was not any reliable method to state the exact cause of the Veteran's pancreatic cancer.  Even though it was true that diabetes was a risk factor for the development of vascular disease, there was not clinical evidence to support vascular disease caused by well-controlled diabetes or evidence that the Veteran's disease was caused by or hastened by vascular disease.  

Given the speculative nature of the March 2008 and June 2009 VA opinions, the Board has afforded them little probative weight.  

However, on the February 2010 VA opinion report, the examiner noted that the Veteran's claims file was reviewed.  The examiner opined that the Veteran's death was less likely than not caused by, a result of, or a contributor to diabetes type II.  The examiner reasoned that there were references to a long history of hypertension and a myocardial infarction in 1995, with two blockages.  The Veteran also had vascular damage to his kidneys, which was due to the hypertension and evidenced by his chronic renal insufficiency.  Both of these events predated any glucose intolerance or diagnosis of diabetes.  

As to the Veteran's immediate cause of death, the Veteran had an episode of aspiration that resulted in asphyxia.  This led to the cardiopulmonary arrest.  There was no evidence that the Veteran had a separate cardiac event that would have occurred without the preceding aspiration.  Therefore, the examiner opined that the Veteran's death was a result of cardiopulmonary arrest due to aspiration and asphyxia.  The contributing factors were more likely his pancreatic cancer and his small bowel obstruction shown on imaging.  There was no evidence to support that the Veteran's "diabetes and/or impaired glucose tolerance had any contribution to his death." 

Additionally, a VA opinion was obtained in July 2010.  It was noted that the claims file was reviewed.  It was also noted that the cause of death was well documented in Hardin Memorial medical records (progress notes, ICU Code 500 note) and the death certificate showed Aspiration (post emesis) and resultant aspiration pneumonia.  There was no mention of elevated cardiac enzymes or any EKG findings to suggest the presence of an acute ischemic event surrounding the Veteran's death.  Therefore, the examiner opined that even if there had been a documented heart condition, it did not contribute to the Veteran's death.  

In a July 2011 VA opinion report, the examiner found that the Veteran's death was not caused by or the result of a heart condition.  The examiner noted a review of the Veteran's claims file and paid special attention to March 2006 medical records.  The examiner found that even if the diagnosis of IHD, CHF or other heart condition was "equipoise" in this case, the clinical evidence surrounding the Veteran's admission preceding his death in March 2006 to include history or presenting illness, supporting diagnostics, and the clinical course did not suggest a cardiac event of any sort that led to his death.  

After a review of the medical records, the examiner opined that the Veteran suffered a catastrophic abdominal event that lead to a probable GI bleed, hypotension with vascular collapse, metabolic derangement, sepsis, coagulopathy and early multisystem organ failure with subsequent coffee-ground emesis, aspiration, aspiration pneumonia, respiratory failure and death.  The examiner strongly suspected that the origin lied within his known metastic pancreatic cancer.  Therefore, the examiner opined that the Veteran did not have IHD or any other cardiac condition, nor did any other heart condition contribute to his death.  

Overall the February 2010, July 2010 and July 2011 opinions were not speculative and were accompanied by a rationale which was based upon a review of the claims file and are consistent with the evidence of record.  As the Board reads these opinions, they find that diabetes or IVH did not play a likely role in causing the Veteran's death, because there were no finding related to diabetes or IVH proximate to the time of his death; and that while pancreatic cancer was known to cause diabetes, diabetes was not known to cause pancreatic cancer.  Therefore, the opinions are adequate and have substantial probative weight.  See Bostain, supra; Obert, supra.; and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

To the extent the appellant has provided lay reports asserting a nexus between the Veteran's diabetes mellitus and IHD and his death causing pancreatic cancer, the Board observes that she is competent to report anything capable of lay observation.  See Jandreau; Buchanan.  However, there is no indication that she possesses the specialized medical expertise that necessary to identify the medical pathology of pancreatic cancer or a nexus.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the appellant is not competent to provide medical opinions regarding a nexus on this matter, her assertions regarding a nexus have no probative value.  Jandreau; Id.  

In summary, the Veteran's fatal pancreatic cancer and aspiration pneumonia were not the result of an in-service disease or injury.  The service-connected bilateral hearing loss and right hand shrapnel wound scar with retained metallic fragment were not principal or contributory causes of the Veteran's death.  Treatment records leading up to the Veteran's death, the March 2006 death certificate, and multiple opinions provided by VA examiners do not show that diabetes mellitus or ischemic heart disease were a principal or contributory cause of the Veteran's death or the underlying causes of his death. 

As such, the weight of the evidence is against a finding of service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to DIC based upon service connection for the cause of the Veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


